Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.  Claims 17-22 are withdrawn.


Claim Objections

Claim 14 recites, in part, “The method of compressing a string array of claim 12.”  The claim references “the window” previously disclosed in claim 13.  Examiner believes the claim should depend from claim 13 to correct the antecedent basis issue.  An appropriate correction is required.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burukhin et al., US 2016/0204796 (hereinafter Burukhin).

For claim 1, Burukhin teaches a method of compressing a string array comprising strings with similarity, comprising: 
receiving a string from the array of strings to be compressed, the string comprising text characters represented by a first range of values within a word (see Fig. 2, [0035] – [0037], where “resource string 205” represents string with first range of values within a word); 
select a string compression method from among a plurality of available compression methods, based on at least which of the available compression method yields the shortest compressed string (see [0026] – [0029], “enhanced resource string compression and encoding technology are disclosed herein, including similarity compression, map-less encoding, and bit-level compression,” where “compression and encoding processes 110” are applied represents selection of at least similarity compression from plurality of compression processes to yield shortest compressed string, [0035] – [0037]); 
compressing the string using the selected string compression method, the compressed string comprising one or more words in a second range of values dedicated to compression and not overlapping with the first range of values (see Fig. 2, [0037], “similarity compression is applied to resource string 205. This involves a comparison of the similarity between resource string 203 and resource string 205. A resulting similarity value "17" is generated that represents the extent to which resource string 203 and resource string 205 are similar. Resource string 205 is compressed by substituting the value "17" for the first portion of resource string 205 that overlaps with resource string 203. Accordingly, resource string 205 after undergoing similarity compression includes a similarity value 211 and a remaining portion 213” where “similarity value "17" is generated that represents the extent to which resource string 203 and resource string 205 are similar” and where “remaining portion 213” represents second range of values dedicated to compression that do not overlap with first range of values); and 
repeating the receiving, compressing, and selecting for a plurality of additional strings in the string array (see Fig. 2, [0034] – [0037], repeat compression for other strings in the file). 

For claim 2, Burukhin teaches the method of compressing a string array of claim 1, wherein the available compression methods comprise drift compression, which comprises compressing a string by recording a number by which the last word in an immediately preceding string is changed to produce the string being 

For claim 3, Burukhin teaches the method of compressing a string array of claim 2, wherein drift compression further comprises adding one or more words to the recorded difference, the one or more added words comprising words in the string being compressed that are in addition to and follow the words in the immediately preceding string (see Fig. 2, [0035] – [0037], where words associated with “213” represent added words in addition to and following the words immediately preceding string associated with “211”). 

For claim 4, Burukhin teaches the method of compressing a string array of claim 2, wherein the recorded difference is encoded using a defined drift function. (see Burukhin, [0038] – [0039], where generation of Unicode value for Unicode representation represents drift function). 



For claim 15, Burukhin teaches the method of compressing a string array of claim 1, wherein a compressed string can be read without decompressing the entire compressed array of strings (see Fig 2., [0035] – [0037] where “A resulting similarity value "17" is generated that represents the extent to which resource string 203 and resource string 205 are similar” represents a compressed string that can be read without decompression). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Burukhin et al., US 2016/0204796 (hereinafter Burukhin) in view of Heath, US 2002/0057213 (hereinafter Heath).

For claim 6, teaches wherein the available compression methods comprise pointer compression, which comprises encoding a string by recording a number of words to step back to find the end of a preceding string segment, to which one or more words are add to the end to produce the string being compressed (see [0049] – [0053], “PARALLEL POINTER (102)--A pointer to a compression dictionary entry that defines an "extension string" to a previous string, a parallel string, i.e., a string that starts with the same character or characters as the current string and, thus, has the same previous string entry as the current string”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Burukhin with the teachings of Heath to provide an alternative compression method of utilizes a compression dictionary to improve compression efficiency (see Heath [0048] – [0053], [0107]).

For claim 7, the combination teaches the method of compressing a string array of claim 6, wherein a pointer compression word indicates the number of words of a preceding string to remove before adding one or more words to the end of the preceding string to produce the string being compressed (see Heath, [0053], “COUNT (106)--A number of characters, in addition to the character pointed to by the location pointer, defined by a compression dictionary entry”). 

For claim 8, Heath teaches wherein the available compression methods comprise extended pointer compression, which comprises encoding a string by recording a number of words to step back to find the end of a preceding string segment using two or more pointer compression words, to which one or more words are appended to the end to produce the string being compressed (see [0049] – [0053], “EXTENSION POINTER (100)--A pointer to a compression dictionary entry that defines an "extension string" to a current string”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Burukhin with the teachings of Heath to provide an alternative compression method of utilizes a compression dictionary to improve compression efficiency (see Heath [0048] – [0053], [0107]).

For claim 9, the combination teaches the method of compressing a string array of claim 8, wherein the two or more pointer compression words comprise a pointer compression word and an extended pointer compression word, the extended pointer compression words incremental value derived from the available pointer compression word value range (see Heath, [0053], “COUNT (106)--A number of characters, in addition to the character pointed to by the location pointer, defined by a compression dictionary entry”). 


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burukhin et al., US 2016/0204796 (hereinafter Burukhin) in view of Han US 2007/0240200 (hereinafter Han).

For claim 11, Han teaches wherein one or more characters at the beginning of each of the plurality of compressed strings indicates which of the plurality of available compression methods was used to compress that string (see Fig. 3, [0043] - [0044] “For example, the header area 310 can include a compression method code indicating which compression method is used to compress”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Burukhin with the teachings of Han to provide metadata on implemented compression method used to receiver of the compressed data (see Han [0042] – [0045]).


Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burukhin et al., US 2016/0204796 (hereinafter Burukhin) in view of Hannu et al., US 2002/0059462 (hereinafter Hannu).

For claim 13, Hannu teaches compressing the string with reference to a window of preceding strings within an addressable window of at least one of the plurality of available string compression methods (see [0016], “One method of dictionary compression is of the type known as sliding window compression. In this method window from left to right through the file during compression. The compression algorithm searches the file to the left of the window for matches to strings currently in the window,” [0044]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Burukhin with the teachings of Hannu to provide a conventional compression method as another compression alternative (see Hannu, [0016], [0044]).

For claim 14, the combination teaches the method of compressing a string array of claim 12, wherein the window of preceding strings within an addressable window of at least one of the plurality of available string compression methods is buffered in a format that does not require full decompression of the preceding strings to reference the strings in determining which of the available compression method yields the shortest compressed string (see Hannu, [0016], “the window may consist of a text window consisting of a large block of recently decoded text and a look-ahead buffer. In this version, the look-ahead buffer is used to search for matches within the text window. If a match is found the string is replaced by a reference to the location of the match within the text window and reference to the length of the match”). 


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burukhin et al., US 2016/0204796 (hereinafter Burukhin) in view of Shield et al., US 7,574,719 (hereinafter Shield).

For claim 10, Shield teaches wherein the available compression methods comprise a terminator compression word and the full character string being compressed (see col. 7 line 57 – col. 8 line 6, “A value 0x00 (hex) represents a null terminator to indicate the end of a data string,” col. 13 lines 23-32, “end-of-string marker (i.e., a null-terminator 0x00 in the compressed data string)”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Burukhin with the teachings of Shield to provide ASCII code values to represent aspects the character string and special characters (see Shield col 7 line 39 – col. 8 line 15).


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burukhin et al., US 2016/0204796 (hereinafter Burukhin) in view of Tonomura US 2001/0051941 (hereinafter Tonomura).

For claim 16, Tonomura teaches further comprising sorting at least a portion of the strings in the string array lexicographically before compression (see [0014], [0046], “The block sorting compression encoding method can obtain data for sorted with the lexicographic order,” [0080]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Burukhin with the teachings of Tonomura because string array sorted lexicographically may be compressed more efficiently with this sorting implemented (see Tonomura, [0046], “This method is interested because a compression of higher efficiency may or may not be achieved when compared with the direct compression of the original text 200”).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Francis US 2017/0295263. [0005] “comparing each character in the input data string with each dictionary character; identifying, via the computing device, a first string, said first string identified by determining a match between at least one consecutive character in the input data string and at least one character in the dictionary; writing, via the computing device, the first string to a control output string; identifying, via the computing device, a second string, said second string comprising at least one consecutive character in the input data string not present within the dictionary; writing, via the computing device, the second string to a literal output string
Storer et al., US 2005/0219075.
Satoh et al., US 2002/0196166. [0002], “data compression method and a data compression apparatus, which are used for compressing data by omitting redundant parts contained in various kinds of data,” [0045], “A collation (or match detecting) portion 14 is a unit for checking the match between Address1[S1] and Address2[S2]. If there is no match therebetween (Address1[S1].noteq.Address2[S2]), this indicates that the character string did not occur in the past (namely, is not entered in the tables). If matches (Address1[S1]=Address2[S2]), Address1[S1] or Address2[S2] indicates the past occurrence position of the character string X1X2X3 in the input buffer 10”
Hamilton et al., US 2009/0259675. [0051] “A command can be received to save an example dataset that includes hashes A-L across numerous devices/storage mediums. When the devices/mediums are inter-related, storing the information multiple times can become redundant and thus not an efficient use of resources. Therefore, different portions of the dataset can be retained upon different devices/mediums and the device/mediums can have access to the other portions. According to one embodiment, distinct portions can be retained upon the different devices, such that no device replicated data retained upon another device,” [0052], “FIG. 2 can perform intelligent compression upon the dataset, where different compression algorithms are used to create different files that are retained upon devices”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169